DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-19 are pending.
Claim 20 is cancelled.

Information Disclosure Statement
The references cited in the information disclosure statement(s) submitted on 07 March 2022, 01 April 2022 and 02 May 2022 have been considered by the examiner.
 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James M. Campbell on 31 May 2022.

Amend the claim 19 as follows: 
A method for training and using predictive models for a building zone, the method comprising: 
obtaining a disturbance model that predicts a heat disturbance affecting the building zone as an output of the disturbance model;
obtaining a physics model that models temperature dynamics of a building zone as a function of the heat disturbance;
combining the disturbance model and the physics model in series to form a combined thermal model containing the heat disturbance as an internal variable within the combined thermal model, wherein the heat disturbance is provided as the output of the disturbance model and provided as an input to the physics model within the combined thermal model;
executing a training procedure to determine parameters of the disturbance model and parameters of the physics model without requiring values of the heat disturbance as training data, the parameters of the disturbance model defining a relationship between the heat disturbance predicted by the disturbance model and one or more inputs to the disturbance model; and
operating heating, ventilation, or air conditioning (HVAC) equipment based on the disturbance model and the physical model to provide heating or cooling to the building zone.


REASONS FOR ALLOWANCE
After a thorough search and examination of the present application, and in light of:
The prior art made of record
Examiner’s Amendment above
Claims 1-19 are allowed.

Regarding claim 1, the following is an examiner’s statement of reasons for allowance.
The prior art, separately or in combination, as described in the prosecution history, teach some aspects of the current claimed invention.
Brisette et al. (US 2018/0180314 A1) teaches a method for controlling a temperature of a building using a building thermal model of the building in a model predictive control (MPC) system. The method includes measuring the temperature and a rate of change of temperature for at least one zone that is included in the building thermal model so as to determine an error from a temperature and rate of change of temperature that is predicted by the MPC system. The MPC controller receives a plurality of inputs including a current setpoint temperature, a temperature of the building as measured by at least one temperature sensor in the building and a forecast of local temperatures over a predefined time horizon, for example, from a weather service. Possible causes of the error and a probability of each of the possible causes of error occurring are determined. An impact of each of the possible causes is evaluated so as to identify at least one of the possible causes which would reduce the error. The building thermal model is adapted based on the at least one identified possible cause and the temperature of the building is controlled using the adapted building thermal model in an MPC controller.
YAMAMOTO et al. (US 2017/0268795 A1) teaches a controller of an air-conditioning system with a feedback control unit configured to generate a state quantity command from a control parameter and a difference between a target value of a room temperature and a measured room temperature and control the room temperature to the target value on the basis of the state quantity command, a control target heat characteristic model calculation unit configured to calculate a parameter of a model regarding a heat characteristic of a control target from at least a state quantity regarding an amount of heat supplied to the control target or the state quantity command, and the measured room temperature during normal operation, and a control parameter determination unit configured to determine the control parameter by using the parameter and a formula derived from the model regarding the heat characteristic of the control target. A simulator is used to estimate the room temperature as a result of the state quantity and disturbance inputted to their respective transfer functions of the control target heat characteristic model is incorporated in the control parameter determination unit.
FUKUDA et al. (JP-2010078447-A) teaches considering a building as one room, and expresses the building with a thermal resistance and a heat capacity, and uses a thermal circuit model that indicates the heat exchange relationship between the inside and the outside of the building. The room temperature of the room determined by an arbitrary disturbance and an arbitrary heat generation is calculated by using a plurality of coefficients including a disturbance and a total heat flow resistance between the rooms as an undetermined coefficient, and calculating the predicted room temperature while adjusting the undetermined coefficient of the predicted room temperature calculating unit for identifying a plurality of undetermined coefficients that minimize the mean square error between the measured room temperature and the predicted room temperature, and the identified total heat flow.

However, the prior art, separately or in combination, do not teach or fairly suggest the following limitations as part of the totality of the claim:
a disturbance model configured to predict a heat disturbance affecting the building zone as a function of one or more exogenous parameters; and a physics model configured to predict a temperature of the building zone as a function of the heat disturbance and an amount of heating or cooling provided to the building zone by HVAC equipment; the processing circuit configured to … generate control signals for the HVAC equipment using the disturbance model to predict the heat disturbance and applying the heat disturbance as an input to the physics model.


Independent claims 10 and 19 include similar limitations and reasons for allowance as independent claim 1.
Claims 2-9 are dependent claims of claim 1. The claim 1 is allowable, and therefore, claims 2-9 are allowable.
Claims 11-18 are dependent claims of claim 10. The claim 10 is allowable, and therefore, claims 11-18 are allowable.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W CHOI whose telephone number is (571)270-5069. The examiner can normally be reached Monday-Friday 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL W CHOI/            Primary Examiner, Art Unit 2116